Citation Nr: 0916653	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  02-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder. 

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
mechanical back pain with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
17, 1989 to February 23, 1990 and from August 27, 1990 to 
March 29, 1991.  He also served in the National Guard from 
March 30, 1991 to October 4, 1999 and had service as a Cadet 
in ROTC.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In February 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The issue of entitlement to service connection for a 
bilateral knee disorder, including as due to service-
connected disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's 
left ankle disorder pre-existed service and was not 
aggravated by service.  




CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2001 and June 2005 that fully 
addressed all notice elements.  The April 2001 letter was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and private treatment records.  And the Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge in February 
2009.  Further, the Veteran has been examined by VA and a 
medical opinion was obtained.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.   Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left ankle disorder

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  A Veteran may be granted 
service connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2008).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2008).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability.

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 2002).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the claim 
is one for service connection.  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).

In a statement dated in January 2000, the Veteran stated that 
he injured his left ankle in August 1990 at Camp Shelby, 
Mississippi, during annual training the night before 
activation into active duty in the United States Army.  He 
claims that his ankle was then severely aggravated by active 
duty.  

Service personnel records show no active duty from February 
24, 1990 to August 26, 1990.  However, the Veteran had 11 
days of inactive duty training during this time.  A military 
pay voucher shows that the Veteran was ordered to active duty 
for 16 days, from August 18, 1990 to September 2, 1990, which 
was then changed to 9 days from August 18, 1990 to August 26, 
1990.  He also had inactive duty training from August 4 to 
August 5, 1990.  His unit was mobilized on August 27, 1990.

There is no service entrance examination report of record.  
On August 31, 1990, the Veteran was seen at Fort Campbell, 
Kentucky, for pain at the lateral aspect of the left ankle.  
He reported that he had inverted his left ankle while running 
two weeks prior.  He had full active range of motion with 
good strength.  There was slight tenderness at the lateral 
aspect of the ankle.  There was no swelling.  The diagnosis 
was resolving sprain of the left ankle.  The Veteran was 
provided with an ace wrap and placed on light duty for one 
week.

A September 5, 1990, screening note showed that the Veteran 
sought treatment for left ankle pain for three weeks.  This 
was erroneously stated as the right ankle in the report, but 
a follow-up report dated September 13, 1990 shows that the 
follow-up was for his left ankle from September 5.  The 
Veteran stated that he turned his ankle on a rock and heard a 
popping noise.  The joint went numb, and then he had a hot 
sensation.  He elevated it and took Motrin.  The Veteran 
stated that two days later he convoyed to Shelby.  He stated 
that the joint swells daily.  The examiner noted ecchymosis 
and some swelling of the ankle.  The assessment was possible 
stress fracture, probably class III sprain.  The Veteran was 
given an air splint and referred for evaluation.  

A service treatment record, apparently also from September 5, 
noted the Veteran's complaints of left ankle sprain for three 
weeks since he suffered an inversion injury.  He walked with 
a limp.  There was ecchymosis of the lateral aspect, 
tenderness to palpation anterior and lateral, and lateral 
edema.  The assessment was resolving grade III ankle sprain. 

On follow-up evaluation on September 13, 1990, the Veteran 
stated that his condition was worsening.  He reported that he 
injured his ankle one month ago and that the swelling occurs 
worse at night.  The examiner noted swelling at the lateral 
and medial aspect and decreased range of motion.  The 
assessment was recurrent ankle sprain.  X-rays of the left 
ankle showed no evidence of fracture, dislocation, or 
arthritic change.  Soft tissue swelling was demonstrated 
about the ankle joint.  An anterior talar spur was also 
noted.  The impression was soft tissue injury of the left 
ankle.  

The next day on September 14, 1990, the Veteran stated that 
his ankle was getting better.  The assessment was ankle 
sprain, resolving.  Service personnel records indicate that 
the Veteran was transferred to Southwest Asia the following 
day, on September 15, 1990.

On redeployment examination on March 15, 1991, there were no 
complaints pertaining to the left ankle.  Clinical evaluation 
of the lower extremities was normal.    

Thereafter, there are no complaints or findings in the record 
pertaining to the left ankle until 1995.  Records show that 
in July 1995, the Veteran was seen for a left ankle injury.  
He stepped onto a fuel pump hose and turned his ankle.  The 
diagnosis was ligamentous sprain of the left ankle.  

In February 1999, the Veteran reported popping in his left 
ankle which the examiner (Dr. Rickard) noted the Veteran had 
apparently twisted frequently.  

In February 2002, the Veteran was noted on private 
examination to have arthritis of the ankle.  

The Veteran was examined by VA in October 2005.  The claims 
file was reviewed.  He complained of left ankle pain.  
Examination showed normal range of motion of the left ankle.  
X-rays of the left ankle were normal.  The diagnosis was, no 
objective findings for left ankle.  

Private records from Paul J. Rommo, D.O. show that in October 
2006, the Veteran reported ankle pain for years.  He stated 
that he hurt his ankle when he was in the military right 
before he went to Iraq, but he was not treated much for his 
ankle.  He said that it continued to bother him off an on.  
X-rays were noted to show some anterior distal tibial 
spurring consistent with some early osteoarthritis.  Dr. 
Rommo diagnosed bilateral ankle osteoarthritis.  November 
2006 X-ray reports show mild degenerative changes at the 
tibiotalar joints bilaterally.  Howard A. Fuchs, M.D. noted 
lateral instability of the left ankle in December 2006.

Private records show that in April 2007, the Veteran 
underwent an orthopedic evaluation for an unstable left 
ankle.  It was noted that he had a fairly severe ankle sprain 
just prior to going overseas to Desert Storm.  He was 
evaluated at an Army hospital and put in a cast boot.  The 
Veteran complained of left ankle pain and giving way.  
Examination showed left ankle tenderness with gross laxity of 
the ankle compared with the right.   X-rays in April 2007 
show mild osteoarthritic change at the left ankle and 
widening of ankle mortise with stress suggestive of 
subluxation.  The impression was, chronic lateral ligament 
instability, left ankle.  

In July 2007, the Veteran testified at a hearing at the RO.  
He stated that he injured his left ankle during summer camp 
while running PT.  He said that he then found out that he had 
been mobilized and went to his mobilization station, which 
was Fort Campbell.  He stated that while he was there he went 
to the medical clinic.  The Veteran testified that he had 
problems with his ankle ever since that injury.

In a September 2007 statement, Robert K. Johnston, M.D. 
reported that the Veteran has an unstable left ankle, proven 
by stress X-ray.  Dr. Johnston stated that it was perfectly 
logical that this was caused by or aggravated by the fairly 
severe sprain the Veteran sustained prior to going overseas 
to Desert Storm.  It was noted that he was evaluated for that 
in 1990 and that he has records which demonstrate that he did 
have an acute recurrent ankle sprain at that time, and that 
this appeared to be service related.  It was Dr. Johnston's 
impression that the Veteran has chronic lateral ligament 
instability in his left ankle secondary to chronic recurrent 
sprains, including one which was service related which has 
had a significant effect on his ankle and his ability to run.  

In a November 2007 statement, Dr. Johnston reported that in 
1990 while the Veteran was on active duty in Camp Shelby in 
Mississippi, he had a left ankle injury while running and was 
diagnosed with a fracture, but did not receive a cast.  Dr. 
Johnston stated that now the Veteran has chronic instability.  

The Veteran was examined by VA in July 2008.  It was noted 
that the claims file and the medical records were available 
and reviewed.  It was stated that the Veteran injured his 
ankle before military service in summer camp when he twisted 
his ankle.  There was no treatment at that time.  The VA 
examiner noted instability of the left ankle was noted.  X-
rays of the left ankle were negative.  The VA examiner 
diagnosed left ankle strain.  

The VA examiner stated that the left ankle was not 
permanently aggravated by service.  It was noted that the 
Veteran had an ankle sprain prior to his military service, 
once during his military service, and once after his military 
service.  The examiner reported that the Veteran was 
diagnosed with early arthritis in 2006 fully 15 years after 
service.  It was noted that the current X-rays do not show 
any arthritis, but that in any event there is no evidence in 
the literature that indicates a relation between soft tissue 
injuries and the later development of arthritis.  The 
examiner also noted that obesity is perhaps the strongest 
modifiable risk factor for the development of osteoarthritis, 
and that the Veteran has been obese since 1996.  The examiner 
stated that there was no documentation found for ankle 
complaints of any type from discharge to 1995 and no further 
complaints again noted in the private sector until 1999.  The 
examiner went on to specifically list all of the pertinent 
evidence in the file that he considered which included 
military records, private medical records and VA records.  

The Veteran was seen by Dr. James Rungee for evaluation of 
left ankle pain and instability in July 2008.  It was noted 
that the Veteran had originally injured his ankle in 1990 
when he was on active duty headed for Desert Storm.  It was 
stated that through the years since then he has had problems 
with a sense of instability.  X-rays showed some mild 
degenerative changes manifested as squaring off the anterior 
and posterior aspects of the tibia, but no other acute 
problems.  The finding was status post remote reported ankle 
sprain with possible residual instability.  

In a July 2008 statement, Dr. James Rungee indicated that the 
Veteran's left ankle disorder is "due to (100%)".  He 
indicated that his opinion is based on history and records 
provided by the Veteran all point to the original injury as 
the source of the current arthritis.  

At his hearing before the undersigned in February 2009, the 
Veteran stated that prior to his activation in 1990 he was 
running and slightly turned his ankle.  He was doing PT on 
his own at that time, but was able to get back to his car 
without difficulty.  He testified that he was going to his 
annual training, or summer camp, that weekend so he 
"babied" it once he got to camp.  He stated that it felt 
fine, and then he started running again and that's when he 
injured it badly at Camp Shelby.  The Veteran testified that 
he stepped on loose gravel and turned it, and it went hot, 
numb, and swelled.  He stated that he did not go to see a 
doctor because there was no medical support at Camp Shelby.  
The Veteran testified that he was then alerted to go back to 
Fort Campbell, and he was treated there on August 31, 1990.  
He said that he thereafter kept stepping on his ankle and 
injured it several times and went back for treatment on 
September 5.  The Veteran stated that the condition is 
chronic and did not resolve. 

There is no service entrance examination report in the file 
for the Veteran's second period of active service (August 27, 
1990 to March 29, 1991), and thus there is no indication of a 
left ankle disability at service entrance.  Therefore, the 
Board finds that the presumption of soundness attaches in 
this case.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b)(1) (2008).

Having found that the Veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted. In addressing the 
first prong, the Board finds that the evidence of record 
clearly and unmistakably indicates that the Veteran had a 
pre-existing left ankle disorder.

At his hearing before the Board in February 2009, the Veteran 
testified that he slightly turned his left ankle prior to 
service, but once he got to summer camp he set up and was 
doing "fine enough."  The Veteran's statement that he 
suffered an injury to his left ankle prior to service is 
competent, as this is a fact within his personal knowledge.  

In February 2009, the Veteran further testified that he 
started running again at summer camp, and that's when he 
injured his ankle "pretty bad at Camp Shelby."  He stated 
that while he was at Camp Shelby, he turned his ankle on some 
loose gravel and it went hot, numb, and swelled.  The 
Veteran's statement that he injured his left ankle during 
annual training at Camp Shelby is not credible.  During 
service on September 5, 1990, the Veteran stated he turned 
his ankle three weeks prior and heard a popping noise.  He 
said that the joint then went numb and had a hot sensation.  
He stated that two days later he convoyed to Shelby.  
Therefore, during service the Veteran had indicated that the 
significant injury to his ankle occurred prior to his annual 
training at Camp Shelby.  This statement, made 
contemporaneous to service and in the course of seeking 
medical treatment, is considered to be more credible than the 
Veteran's statement made many years later in conjunction with 
his claim for benefits.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  There 
is no indication in the service treatment records that the 
Veteran suffered an injury to his left ankle during service.  
Each time the Veteran sought treatment for his ankle, he 
referenced the previous injury, which his statement indicates 
occurred two days prior to his arriving at Camp Shelby.  

The service personnel record indicates that the Veteran was 
ordered to active duty from August 18, 1990 to August 26, 
1990.  His statement on August 31, 1990, that he twisted his 
left ankle two weeks ago further indicates that this injury 
occurred prior to his arrival at Camp Shelby on August 18, 
1990. 

In sum, the Board finds that the evidence clearly and 
unmistakably indicates that the Veteran suffered a left ankle 
injury (when he turned his ankle on some loose gravel and it 
went hot, numb, and swelled) prior to his active service 
beginning on August 18, 1990.  The Veteran's statements that 
he only slightly injured his left ankle prior to service and 
that this more severe injury occurred during service are not 
credible, because during service he specifically described 
the more severe injury and stated that it occurred two days 
prior to his going to Camp Shelby.  The Veteran described 
this pre-service injury to medical care providers during 
service and, as a result, was diagnosed as having a grade III 
left ankle sprain.  Accordingly, the Board finds that the 
evidence clearly and unmistakably indicates that grade III 
left ankle sprain existed prior to service.     

The Board also finds that there is clear and unmistakable 
evidence showing that the Veteran's pre-existing left ankle 
disorder did not increase in severity during service.  
Although the Veteran complained of worsening left ankle pain 
and swelling during service, his condition was described as 
resolving on September 14, 1990.  The remainder of the 
service treatment records showed no subsequent treatment for 
the left ankle.  Of particular significance is the fact that 
the Veteran made no mention of his left ankle on redeployment 
examination on March 15, 1991, and clinical evaluation of the 
lower extremities was normal at that time.  And after his 
separation from service, the Veteran did not seek any 
treatment for his left ankle for approximately five years.  

The Board is aware that Dr. Johnston indicated that the 
Veteran's left ankle disorder was aggravated during service.  
Specifically, in September 2007 Dr. Johnston stated that the 
Veteran had an unstable left ankle and that it was perfectly 
logical that this was aggravated by the fairly severe sprain 
he sustained prior to going overseas to Desert Storm.  
However, this opinion is afforded no probative value because 
it was based on an inaccurate factual premise.  As noted 
above, there is clear and unmistakable evidence showing that 
the Veteran's left ankle injury occurred prior to, as opposed 
to during, service.  

On the other hand, the VA examiner in July 2008, who 
acknowledged that the Veteran had a pre-service left ankle 
injury, provided a definitive opinion that the left ankle was 
not permanently aggravated by service.  This examiner 
provided a detailed rationale for his opinion and indicated 
that he had reviewed the claims file and medical records and 
specifically listed and addressed all of the evidence that he 
had considered.  Given that the VA examiner's opinion is 
based on a more complete and accurate evidentiary background, 
and offers an explanation of the rationale for the opinion it 
has more probative value, and is highly persuasive.  

The Board is aware of the Veteran's contention that his 
disability was aggravated during service.  However, as a lay 
person, he is not competent to opine as to medical etiology 
or render medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494.  

The Board finds that there is clear and unmistakable evidence 
that the pre-existing left ankle disability, diagnosed as 
grade III sprain, was not aggravated by service.  See Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran's current diagnoses include arthritis, strain, 
and lateral ligament instability of the left ankle.  There is 
no evidence showing that he was diagnosed as having left 
ankle arthritis during service or within one year of service.  
For the reason discussed above, the opinions by Dr. Johnston 
and Dr. Rungee relating the Veteran's current left ankle 
disorder to an in-service left ankle injury are afforded no 
probative value.  Again, the Veteran did not suffer a left 
ankle injury during service.  

In view of the foregoing, the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
left ankle disorder and the benefit-of-the- doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.  


REMAND

The Veteran seeks service connection for bilateral knee 
arthritis.  He has claimed that the disorder is related to 
his military service, or in the alternative is secondary to 
his service-connected mechanical back pain with arthritis.  
(See, the Veteran's claim received in February 2000).  The 
record reflects that the Veteran was examined by VA in July 
2008.  At that time, the examiner rendered an opinion 
regarding the etiology of the Veteran's currently diagnosed 
right and left knee arthritis on a direct basis and of the 
Veteran's left knee arthritis based on aggravation of a pre-
existing disorder.  Prior to active service, the Veteran was 
treated for both right and left knee complaints.  (See 
private record in September 1986 and November 1986).  
However, the examiner has not addresses whether the diagnosed 
left and right knee arthritis is related to the Veteran's 
service-connected mechanical back pain with arthritis by 
causation or by aggravation or whether a right knee disorder 
was aggravated during his active service.  Thus, a remand to 
obtain additional information is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  

The examiner should offer an opinion as 
to following questions: 

(a)  Did the Veteran's pre-service right 
knee disorder permanently increase in 
severity during his period of service?

(b)  Is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's current left and/or 
right knee disorder was either (a) caused 
by, or (b) aggravated by his service-
connected mechanical back pain with 
arthritis.  

The examiner must provide complete 
rationale for all opinions.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


